REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Sodani et al., US Patent (10891136), teach storing, in a memory device accessible by a direct memory access (DMA) engine of a neural network device, instruction code for a single inference using the neural network device, the instruction code forming a regular code block [col. 3 lines 1-25, direct memory access and inference engine that perform neural operation where instructions are accepted from input to produce output].
storing, in the memory device, a no-operation (NOP) code block [col. 3 lines 1-25, non-critical operation].
Sodani et al., US Patent (10891136) and Bai (US Patent Application 20200104691) do not teach storing, in the memory device, a reset code block for resetting an instruction DMA queue for copying the instruction code to an instruction buffer of an execution engine of the neural network device;
generating, by an instruction loader, the instruction DMA queue, wherein the instruction DMA queue, when executed by the DMA engine, causes the DMA engine to copy, for each of N inferences, both the regular code block and an additional code block to the instruction buffer, and wherein:
the additional code block is the NOP code block for a first N-1 inferences of the N inferences; and
the additional code block is the reset code block for an N" inference of the N inferences;
for each of the first N-1 inferences:
copying, by the DMA engine, both the regular code block and the NOP code block to the instruction buffer; and
executing, by the execution engine, both the regular code block and the NOP code block; and for the N“ inference:
copying, by the DMA engine, both the regular code block and the reset code block to the instruction buffer; and 
executing, by the execution engine, both the regular code block and the reset code block, wherein executing the reset code block resets the instruction DMA queue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2118